Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing 1 Becton Drive Franklin Lakes, NJ 07417 www.bd.com News Release Contact: Patricia A. Spinella, Investor Relations  201-847-5453 Colleen T. White, Corporate Communications  201-847-5369 BD ANNOUNCES RESULTS FOR FIRST FISCAL QUARTER Franklin Lakes, NJ (January 28, 2009)  BD (Becton, Dickinson and Company) (NYSE: BDX) today reported quarterly revenues of $1.734 billion for the first fiscal quarter ended December 31, 2008, representing an increase of 1.6 percent from the prior year period. This quarters growth rate reflects the unfavorable impact from foreign currency translation, which overall is estimated to account for nearly 3 percentage points. BD is off to a solid start to fiscal 2009. In particular, we continue to see strength in our Biosciences and Diagnostics segments and strong sales of insulin delivery products, said Edward J. Ludwig, Chairman and Chief Executive Officer. In addition, our strong earnings per share growth has given us the confidence to raise guidance for fiscal 2009. Diluted earnings per share from continuing operations of $1.26 for the first fiscal quarter of 2009 increased by 18 percent from diluted earnings per share from continuing operations of $1.07 for the first fiscal quarter of 2008. These earnings reflect underlying performance as well as the overall impact of foreign exchange fluctuations, including foreign exchange hedging gains. Segment Results In the BD Medical segment, worldwide revenues for the quarter were $891 million, representing a decrease of 2 percent from the prior year period after taking into account an estimated 4 percentage points of unfavorable impact from foreign currency translation. Strong sales of insulin delivery products were more than offset by a decline in the sales of Medical Surgical Systems products and the expected decline in sales of prefillable devices in the U.S. In the BD Diagnostics segment, worldwide revenues for the quarter were $540 million, representing an increase of 3 percent from the prior year period after taking into account an estimated 3 percentage points of unfavorable impact from foreign currency translation. Sales of safety-engineered devices, cancer diagnostics products and infectious disease testing systems contributed to revenue growth. In the BD Biosciences segment, worldwide revenues for the quarter were $303 million, representing an increase of 11 percent from the prior year period after taking into account an estimated 1 percentage point of favorable impact from foreign currency translation. Demand for clinical and research instruments were the primary growth drivers. Geographic Results First quarter revenues in the U.S. were $809 million, representing an increase of 2 percent from the prior year period. Revenues outside the U.S. were $925 million, representing an increase of 1 percent from the prior year period, and reflect an estimated 5 percentage points of unfavorable impact from foreign currency translation. Fiscal 2009 Outlook for Full Year The Company estimates that diluted earnings per share from continuing operations for the full fiscal year 2009 will increase approximately 9 to 11 percent over diluted earnings per share from continuing operations of $4.46 for the fiscal year 2008. Conference Call Information A conference call regarding BDs first quarter results and its expectations for the full fiscal year will be broadcast live on BDs website, www.bd.com/investors , at 10:00 a.m. (ET) Wednesday, January 28, 2009. The conference call will be available for replay on BDs website, www.bd.com/investors , or at 1-800-642-1687 (domestic) and 1-706-645-9291 (international) through the close of business on February 4, 2009, access code 81318661. About BD BD is a leading global medical technology company that develops, manufactures and sells medical devices, instrument systems and reagents. The Company is dedicated to improving people's health throughout the world.
